DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jun 14, 2022 has been entered.
Applicants' arguments claim amendments and declaration, filed June 14, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected Group I, claims 1-8 and 14-22, without traverse on January 14, 2020. Applicants cancelled non-elected claims (designated as Group II) without prejudice or declaimer.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 15, 18-20 and 23-29 stand rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “[a] therapeutic combination of drugs, or a composition comprising a therapeutic combination of drugs…wherein the drugs in the therapeutic combination of drugs, or the composition, consist of clofazimine, at least one ansamycin, amoxicillin and clavulanic acid. As currently amended, the claim is drawn to either (1) a therapeutic combination of drugs OR (2) a composition comprising a therapeutic combination of drugs. However, only one of (1) or (2) is required to consist of the recited drugs. Thus, the claim appears to permit selection of the therapeutic combination of drugs to be limited to clofazimine, at least one ansamycin, amoxicillin and clavulanic acid, but the “composition comprising a therapeutic combination of drugs” to be unlimited with regard to which drugs are selected. Thus, it is unclear which drugs are required to meet the instant claims. Examiner suggests amending a therapeutic combination of drugs in line 2 to the therapeutic combination of drugs. 
Regarding claim 1, it is unclear to what extent the “therapeutic combination of drugs” is required to be associated with one another when they are not in the same composition. For example, it is not clear whether the claim is met by the recited drugs being placed together in a drug list or on a pharmacy shelf or if the claim requires the drugs to be formulated together. For the purpose of applying prior art, any association of the recited drugs is considered sufficient to meet the instant claims.
Claim 15, as amended, depends from claim 1 and recites “[t]he therapeutic combination of drugs… wherein the individual active agents of the therapeutic combination of drugs…are formulated together”. It appears that there is insufficient antecedent basis for “the individual active agents” in the claims. Examiner suggests replacing active agents with “drugs”.  
Claim 18, as amended, recites “about between about 100 to 200mg/day”. It is unclear what is included in the range of “about between about 100-200” given the use of “about” twice.


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 15, 23-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Mitnick et. al., (Comprehensive Treatment of Extensively Drug-Resistant Tuberculosis, NEJM, vol. 359, no. 6, August 7, 2008). 
Forty-six patients with extensively drug-resistant tuberculosis (97.9%) received two or more of the following agents: amoxicillin–clavulanate, clarithromycin, clofazimine, and rifabutin. Doses were received orally or via injection (p.565). 
It would have been prima facie obvious to one having ordinary skill in the art selecting a combination of the five listed agents to select the combination of amoxicillin–clavulanate, clofazamine and rifabutin. See MPEP 2143(I)(e) and 2144.06. 

Claims 18-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Mitnick et. al., (Comprehensive Treatment of Extensively Drug-Resistant Tuberculosis, NEJM, vol. 359, no. 6, August 7, 2008) in view of Selby (Two-Year Combination Antibiotic Therapy With Clarithromycin, Rifabutin, and Clofazimine for Crohn’s Disease. Gastroenterology, Vol. 132, No.7, pp.2313-2319, 2007). 
Mitnick is discussed above, but does not teach the dose of the ansamycin. 
Selby teaches that rifabutin is started at 150 mg daily (p.2314). 
It would have been prima facie obvious to a person having ordinary skill in the art following Mitnick to use an established dose of rifabutin as taught by Selby. 

Claims 20, 28-29 stand rejected under 35 U.S.C. 103 as being unpatentable over Mitnick et. al., (Comprehensive Treatment of Extensively Drug-Resistant Tuberculosis, NEJM, vol. 359, no. 6, August 7, 2008) in view of Michaelis (U.S.P. 7,820,652)
Mitnick is discussed above, but does not teach the addition of rifampicin or rifalazil.
Michaelis teaches regimens for administration of rifamycin-class antibiotics, including rifampicin, rifabutin and rifalazil, in order to treat bacterial infections and prevent development of resistant bacterial strains (col.1). Rifamycin-class antibiotics may be administered with cephalosporins (col.15).  
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Mitnick to substitute one ansamycin for another. MPEP  2144.06(II). 

Obviousness Remarks
Applicants submit that Mitnick teaches combinations of five or more active agents and a skilled artisan would not be motivated to choose only four. 
Examiner notes that the instantly recited combination of drugs does not require that the drugs be mixed or administered together. Given that each of the instantly recited drugs are art-recognized for treating tuberculosis, it would have been prima facie obvious to for a person suffering from tuberculosis to have such a combination of drugs. Further, patients being treated in the Mitnick study received an average of 5.3±1.3, which includes combinations of drugs. For these reasons, Applicants argument is unpersuasive. 

Applicants submit that Mitnick teaches drug combinations which include injectable cycloserine and a fluoroquinolone, so the present rejection should be withdrawn. 
Examiner disagrees. The obviousness of including additional antibiotics does not negate the obviousness of the recited combination. Based on the cited prior art, many combinations of antibiotics are rendered obvious. Based on Mitnick, the combination of amoxicillin–clavulanate, clarithromycin, clofazimine, and rifabutin is rendered obvious. Applicants are reminded that these drugs may merely be located together as the claims do not require formulating the drugs into a single dosage. 

The declaration of Dr. Borody submits that a skilled artisan would understand that improper dosage or administration of wrong or insufficient drug combinations would be more than merely ineffectual in treating an individual in need, but also would be harmful in that this could very likely lead to drug resistance of the targeted pathogen. Since the art lacks motivation to modify Mitnick to teach the four-drug combination instantly claimed, the rejection should be withdrawn. 
Examiner disagrees. A skilled artisan is not an automaton, but a person of ordinary creativity in the field. MPEP 2141.03.  Here, that would be an M.D. or Ph.D. in infectious disease. As such, the skilled artisan would find it prima facie obvious to obtain the drug combination instantly recited. Regarding the potential risks (i.e. drug resistance, lack of effectiveness) mentioned by the Dr. Borody, such risks are inherent in the field. Testing can minimize such risks, and Applicants are correct that the prior art did not report testing of the instantly recited combination of drugs. However, Applicants also do not appear to have tested the instantly recited combination of drugs, so no conclusions which may overcome the obviousness of combining known antibiotics can be made. See MPEP 716.  As such, the preponderance of the evidence supports a finding of obviousness. 


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612